DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a respective first metallic contact pad” and “a second metallic contact pad” it is unclear if these are same or different than “at least one electric contact pad on each of the ledges” as recited in claim 1, which claim 8 is dependent on.
Claim 8 recites “a discrete electrical interconnect” it is unclear if this is a part of the “electrical interconnections” as recited in claim 1, which claim 8 is dependent on.
Claim 10 recites “ a first metal contact” and “a second metal contact” it is unclear if these are same or different than “at least one electric contact pad on each of the ledges” as recited in claim 1, which claim 10 is ultimately dependent on.
Claim 10 recites “the electrical contact on the base region”. This term lacks antecedent basis. Furthermore, it is unclear if these are same or different than “at least one electric contact pad on each of the ledges” as recited in claim 1, which claim 10 is ultimately dependent on.
Claim 11 recites “an electrical contact pad is provided on the ledge” it is unclear if this is one of the “at least one electric contact pad on each of the ledges” as recited in claim 1, which claim 11 is ultimately dependent on.
Claims 13 and 14 recite “a discrete electrical interconnect” it is unclear if this is a part of the “electrical interconnections” as recited in claim 1, which claim 13 is ultimately dependent on.
Allowable Subject Matter
Claims 1-6, 9, and 15-18 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the multijunction solar cell as defined by claim 1. There is no apparent teaching, suggestion or motivation to modify the closest prior art, Ludowise (US 2010/0263713 A1), to further include the specific combinations of the parallel upper regions and bottom solar subcell regions and the opening with multiple ledges and electrical contact pads interconnected in a manner as disclosed in claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726